Citation Nr: 1624486	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-25 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a right foot disability. 

4.  Entitlement to service connection for a right hip disability.  

5.  Entitlement to service connection for a lumbar spine disability, to include as secondary to variously claimed disabilities of the right lower extremity.

6.  Entitlement to service connection for a gastrointestinal disability (claimed as gastroesophageal reflux disorder (GERD)), to include as secondary to posttraumatic stress disorder (PTSD). 

7.  Entitlement to service connection to service connection to residuals of a gunshot wound of the right lower extremity.  

8.  Entitlement to service connection for a dermatological disorder other than tinea cruris (claimed as rash of the back). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to May 1969, including service in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2012 decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida and Montgomery, Alabama.  Jurisdiction is with the Montgomery, Alabama RO.  

In August 2014, the Veteran had a Board hearing before the undersigned Veterans Law Judge.  The transcript is not available.  In an October 2014 letter, the Board informed the Veteran about the missing transcript.  The Board informed him that he could request another hearing, but in the event he did not respond, he would be presumed to not desire another hearing.  He did not respond, and the appeal is appropriately before the Board.  See also 38 C.F.R. § 20.717.

In February 2015, the Board remanded the current claims for additional development.  

In a May 2015 rating decision, the RO awarded service connection for PTSD.  It appears that the agency mailed notice of this determination to the Veteran on September 22, 2015.  In a May 2016 Written Brief Presentation, the Veteran's representative expressed dissatisfaction with the initial rating assigned to PTSD.  However, as this statement was not completed on VA Form 21-0958, which was provided with the May 2015 rating decision, the May 2016 statement is not a valid Notice of Disagreement (NOD) and does not extend, toll, or otherwise delay the time limit for filing a NOD.  38 C.F.R. § 20.201(a)(5).  The Veteran is encouraged to submit VA Form 21-0958 within the remainder of the one year appeal period  if he wishes to initiate the appeal process with regard to this issue.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Regarding all claims currently on appeal, the evidence of record suggests that the Veteran has been in receipt of Social Security Disability Insurance (SSDI) benefits for some time.  See, e.g., July 2006 and July 2012 VA treatment records.  On remand, all of the pertinent SSDI records should be obtained and associated with the claims file.  All outstanding VA treatment records should also be secured.

Regarding the Veteran's claim for gastroesophageal reflux disease (GERD), the current VA examination is not adequate to adjudicate the claim.  Specifically, the examiner's opinion with regard to aggravation lacks sufficient rationale.  Moreover, the Veteran's representative suggested in the May 2016 Written Brief Presentation that the medications used to treat service-connected disabilities are causing and/or aggravating his GERD symptoms.  On remand, the RO should request an addendum opinion that addresses these issues.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  Contact the Social Security Administration and attempt to obtain any records pertinent to the Veteran's application (whether awarded or denied) for Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

3.  After updated records have been obtained, request an addendum opinion from a physician regarding the etiology of the Veteran's GERD.  The provider should review the entire claims file, with particular attention to the representative's May 2016 Written Brief Presentation.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The provider is asked to answer the following questions: 

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's GERD had its onset in or is otherwise the result of active service, to include the Veteran's competent and credible report of reflux symptoms therein?  In addressing this question, the examiner is advised that the absence of documented medical treatment, alone, is not a sufficient basis for a negative nexus opinion.

(b) Is it at least as likely as not that the Veteran's GERD was caused by any service-connected disabilities, to include medicines he has used to treat those disabilities?  In addressing this question, please discuss the medical treatise evidence cited by the Veteran's representative indicating a relationship between anti-anxiety and anti-depressant medications and GERD.  See May 2016 Written Brief Presentation, pages 4-5.

(c) Is it at least as likely as not that the Veteran's GERD was aggravated (permanently worsened beyond the normal progress of the disease) by any service-connected disabilities, to include medicines he has used to treat those disabilities?  In addressing this question, please discuss the medical treatise evidence cited by the Veteran's representative indicating a relationship between anti-anxiety and anti-depressant medications and GERD.  See May 2016 Written Brief Presentation, pages 4-5.

A complete and robust rationale should be provided for any opinion expressed.  The provider should cite to pertinent medical treatise literature, if implicated.  

4.  Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


